        Case 1:19-mj-00303-RMM Document 1-1 Filed 12/09/19 Page 1 of 1



                                  STATEMENT OF FACTS

        On Saturday, December 7, 2019 at approximately 12:15 p.m., members of the
Metropolitan Police Department (MPD) Seventh District Patrol responded to 1251 Sumner Road
Southeast in Washington, D.C. to investigate a radio run for a man with a gun in front of the
store that was under the influence of PCP. The lookout given over the seventh district radio
channel was for a black male wearing all black with black dreadlock style hair.

        Officers responded to the location and observed an individual who matched the
description given by the dispatcher, later identified as Travon Wright (Defendant Wright), in
front of “Charlie’s Corner” store located at 2600 Wade Road Southeast, which is at the same
corner as 1251 Sumner Road Southeast. Upon approach of Defendant Wright, officers noticed
his eyes were glassy and appeared incoherent and under the influence of an unknown substance.
Officers secured Defendant Wright in handcuffs and Officer Boyd conducted a protective pat
down for weapons of Defendant Wright’s person. Officer Boyd immediately felt a handgun in
Defendant Wright’s undergarments. Officer Arrington recovered the firearm from Defendant
Wright’s person. Defendant Wright was placed under arrest.

        The firearm recovered is a Ruger, model P95DC, .9 millimeter firearm with an
obliterated serial number. At the time it was recovered, it was loaded with one round in the
chamber and eight (8) rounds in the 15-round capacity magazine. There are no firearms
manufacturers in the District of Columbia.

       A criminal history check of Defendant Wright through the National Crime Information
Center confirmed that the defendant has prior felony convictions in Arlington County Virginia
for Grand Larceny and Burglary, case number 013CR14000521-00/00527. These crime is
punishable by more than one year.


                                             _________________________________
                                             OFFICER MYESHIA HASELL
                                             METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF DECEMBER, 2019.



                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE
